Opinion filed August 20, 2009




                                                 In The


   Eleventh Court of Appeals
                                            ___________

                        Nos. 11-09-00261-CR & 11-09-00262-CR
                                      __________

                           IN RE MICHAEL ANTHONY SEIFFERT


                              Original Habeas Corpus Proceedings


                             MEMORANDUM OPINION
       In these cases, relator is petitioning for habeas corpus relief following his felony convictions
pursuant to TEX . CODE CRIM . PROC. ANN . art. 11.07 (Vernon Supp. 2008). This court does not have
jurisdiction to entertain relator’s petitions. Article 11.07.
       The cases are dismissed for want of jurisdiction.




                                                       PER CURIAM


August 20, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.